Citation Nr: 0519814	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypothyroidism, residual, status post transphenoidal 
resection of non-secreting pituitary adenoma, currently rated 
as 10 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected hypoadrenalism.

3.  Entitlement to a compensable rating for service-connected 
hypogonadism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from September 1977 to December 
1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied entitlement to a rating in 
excess of 10 percent for service-connected hypothyroidism, 
residual, status post transphenoidal resection of non-
secreting pituitary adenoma.  A notice of disagreement was 
received in June 2002, a statement of the case was issued in 
August 2002, and a substantive appeal was received in 
September 2002.

In his September 2002 substantive appeal, the veteran 
initially requested a Board hearing.  An informal conference 
was held in July 2003.  In correspondence dated December 
2003, he appeared to change his request for a Board hearing 
to a request for an RO hearing.  An informal conference was 
held in May 2004.  At that time, the veteran stated that he 
would accept a VA examination in lieu of a hearing.  The 
veteran underwent a VA examination in June 2004.

By way of a February 2004 rating decision, the RO granted a 
20 percent rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  In May 2004, 
the veteran expressed satisfaction with this disability 
rating and stated that he no longer wished to appeal the 
issue of an increased rating for his service-connected 
degenerative disc disease.  Therefore, this issue in no 
longer in appellate status.

In February 2004, the RO also granted service connection for 
hypoadrenalism and hypogonadism, each evaluated as 
noncompensable.  In May 2004, the veteran submitted a 
statement to the RO expressing disagreement with the ratings 
assigned.   In August 2004, the RO awarded a 20 percent 
rating for the service-connected hypoadrenalism.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's service-connected hypothyroidism, residual, 
status post transphenoidal resection of non-secreting 
pituitary adenoma, is productive of fatigue and a need for 
continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for hypothyroidism, residual, status post 
transphenoidal resection of non-secreting pituitary adenoma, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a February 2005 
letter from the RO to the veteran.  He was told what was 
required to substantiate his increased rating claim and of 
his and VA's respective responsibilities in terms of 
obtaining information and evidence.  The letter explained 
what information or evidence was pertinent to the claim and 
asked the veteran to submit to the RO as soon as possible any 
such evidence.

The requisite notice letter was provided to the veteran after 
to the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran did not provide 
any additional information or evidence in response to the 
content-complying notice in February 2005.  Additionally, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

All identified, pertinent evidence, including VA records and 
records from William Beaumont Army Medical Center, has been 
obtained and associated with the claims file.  It appears 
that the veteran has reported more recent treatment at the 
William Beaumont Army Medical Center, but this was apparently 
for hypoadrenalism and hypogonadism, which are the subject of 
the remand herein.  The evidentiary record also contains the 
reports of VA examinations conducted in March 2001, August 
2003, and June 2004.  There is no indication of any relevant 
records the RO has failed to obtain.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


Hypothyroidism, residual, status post transphenoidal 
resection of non-secreting pituitary adenoma

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected thyroid disability has been 
rated by the RO under the provisions of Diagnostic Code 7903.  
Under this regulatory provision, a rating of 10 percent is 
warranted where findings show fatigability or where 
continuous medication is required for control.  A 30 percent 
disability rating is assigned when there is fatigability, 
constipation, and mental sluggishness.  The next higher, or 
60 percent disability rating, requires muscular weakness, 
mental disturbance, and weight gain.  The highest, or 100 
percent disability rating contemplates cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute) and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2004).

In October 2000, the veteran submitted a claim for an 
increased rating for his thyroid disorder.  He complained of 
losing weight, chronic fatigue, and sleep problems.  

A treatment record from William Beaumont Army Medical Center 
(WBAMC) dated in January 2000 revealed an assessment of 
possible constipation due to hypothyroidism.  A VA treatment 
record dated in October 2000 showed that the veteran 
complained of a fluctuating energy level.  A treatment record 
from WBAMC dated in November 2000 revealed complaints of 
headaches, weakness, and dizziness.  The veteran denied 
weight loss or abdominal pain.

The veteran underwent a VA examination in March 2001.  He 
reported a transphenoidal resection of his pituitary tumor in 
May 1995.  He stated that he was diagnosed with secondary 
hypothyroidism in September 1999 and that he has been taking 
Synthroid medication for his hypothyroidism since the initial 
diagnosis.  The veteran denied constipation and stated that 
the hypothyroidism did not interfere with his daily 
activities or his occupation.  On examination, the thyroid 
was in the upper limits of normal in size, shape and contour.  
The veteran weighed 173 pounds.

A WBAMC clinic note from April 2001 notes that the veteran 
stated that his energy level fluctuated and that he had been 
taking iron pills, which seemed to help the problem.  The 
veteran's lab results revealed no thyroid dysfunction and the 
diagnosis was hypothyroidism, euthyroid on replacement.  The 
veteran was also diagnosed with "tiredness."

A WBAMC clinic note from June 2001 noted the veteran's 
complaints of neck pain, feeling anxious, dizziness, and not 
being able to sleep.  He denied heat or cold intolerance, 
weight loss, and fatigue.  The assessment was insomnia.  In 
July 2001, the veteran reported increased energy and sleeping 
better.  

In his September 2002 substantive appeal, the veteran stated 
that he experienced fatigue and slight mental sluggishness on 
a daily basis.  In a June 2003 statement, the veteran 
reported that he had gained 15 pounds during the past year, 
and now weighed 192 pounds.

An August 2003 VA examination report shows that the veteran 
reported daily fatigue.  He stated that he also had weakness 
of the upper extremities.  On examination, the thyroid was 
essentially unremarkable.  There was no goiter noted on 
palpation, the thyroid was not painful to palpation, and the 
thyroid was not enlarged.  Heart rate was 70 beats per 
minute.  On mental status, the veteran was alert and 
cooperative.  He answered all the questions very completely.  
Physical examination revealed no weakness of the upper 
extremities.  The diagnosis was hypothyroidism, under control 
with replacement hormones.

A VA treatment record dated in January 2004 showed that the 
veteran weighed 193 pounds.

A June 2004 VA examination report shows that the veteran 
complained of fatigue, muscle weakness in his upper 
extremities, mild sleepiness, and very mild mental 
sluggishness once in a while.  He denied mental disturbance.  
Physical examination of the thyroid was essentially 
unremarkable.  There was no goiter, no enlargement, and no 
pain on palpation of the thyroid.  Heart rate was 64.  Muscle 
strength was within normal limits in the upper extremities.  
The diagnosis was hypothyroidism, symptomatic, under 
treatment with Synthroid.

Upon review, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 10 
percent have been met.  The medical evidence reflects that 
the veteran has fatigue and has gained approximately 20 
pounds since 2001.  He suffered from an episode of 
constipation in January 2000; however, there have been no 
complaints or findings of constipation since that time.  In 
fact, in March 2001 the veteran denied any constipation.  The 
veteran has also complained of upper extremity weakness and 
mental sluggishness, but these complaints were not 
substantiated on physical examination.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  For example, on VA examinations in 2003 and 
2004, muscle strength of the upper extremities was within 
normal limits.  On mental status in 2003, the veteran was 
alert and cooperative and answered all the questions very 
completely.  He also specifically denied any mental 
disturbance on VA examination in 2004.

These findings, without more, are not commensurate with a 
disability rating in excess of 10 percent.  There have been 
no objective findings of mental sluggishness, muscular 
weakness, or mental disturbance.  The Board finds that the 10 
percent rating is appropriate and the impairment is not shown 
to more nearly approximate the next higher or 30 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7903.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable rating 
decision.


ORDER

Entitlement to an increased rating for service-connected 
hypothyroidism, residual, status post transphenoidal 
resection of non-secreting pituitary adenoma, currently rated 
as 10 percent disabling, is denied.


REMAND

In February 2004, the RO granted the veteran service 
connection for hypoadrenalism and hypogonadism, each 
evaluated as noncompensable.  In May 2004, the veteran 
submitted a statement to the RO expressing disagreement with 
the ratings assigned.  In August 2004, the RO awarded a 20 
percent rating for the service-connected hypoadrenalism.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where a claimant 
has filed a notice of disagreement as to a particular rating, 
assignment of a higher but less than maximum rating does not 
abrogate the pending appeal unless the appellant expresses a 
clear intent to do so).  No statement of the case (SOC) has 
been provided on these issues, so the appellant has not had 
an opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  
 


Accordingly, this case is REMANDED for the following:

Review the veteran's claims for a higher 
evaluation of hypoadrenalism and 
hypogonadism, and, if the determination 
remains adverse, furnish a statement of the 
case on these issues to the veteran and his 
representative.  Notify them of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of these issues and secure appellate 
review by the Board.  Thereafter, these 
issues are to be returned to the Board only 
if an adequate and timely substantive appeal 
is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


